DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-2 and 5 of U.S. Patent No. 10,977,361 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are considered to anticipate the instant claims, as per exemplary independent claims 1 and 15 below. Instant independent claim 9 is substantially similar to independent claim 1, and is therefore likewise rejected. Dependent claims 2-8, 10-14, and 16-20 depend on rejected independent claims 1, 9, and 15, and are thus likewise rejected for at least that reason.
Instant Application
US 10,977,361 B2
1. A method comprising: 



determining, via a privileged daemon executed by at least one computing device, at least one right for processing of authorization procedures by an authorization system; 
creating, via the privileged daemon, a copy of the at least one right; 
modifying, via the privileged daemon, the at least one right to generate at least one customized right for processing of the authorization procedures; 





receiving, via the authorization system executed by the at least one computing device, a call to perform a particular operation associated with a particular file; 


determining, via the authorization system, a property associated with the particular file; and 











determining, via the authorization system, whether to authorize the call to perform the particular operation based on the at least one customized right and the property.
1. A computer-implemented method for controlling privileged operations on a client computer system having an operating system defining a kernel space, the steps comprising…

5. The computer-implemented method of claim 1, wherein the one or more customized mechanism rights are created via the following steps:
obtaining a list of one or more regular rights;
copying the one or more regular rights to create one or more copied rights;
renaming the one or more copied rights to create one or more renamed rights, the one or more renamed rights preserve a function of the one or more regular rights; and modifying the one or more regular rights by applying at least one modification to create the one or more customized mechanism rights.

1. …monitoring, by the kernel module, the one or more file operations for a file access, and calling the registered listener by the kernel authorization subsystem when the kernel authorization subsystem detects the file access…

1. …receiving a request, from a running application, for one or more restricted operations, wherein the one or more restricted operations are associated with one or more authorization rights that define one or more checks that must be performed in order to grant access to the one or more restricted operations; and…
2. The computer-implemented method of claim 1, wherein, when the kernel module identifies the file access, the registered listener obtains a file name of the file access and provides the file name to the privileged daemon, such that the privileged daemon checks the policy with the file name to determine whether the at least one applied rule is applicable.

1. …receiving, by an authorization subsystem and from the running application, a request to perform the one or more checks on the one or more authorization rights, wherein the one or more authorization rights comprise one or more customized mechanism rights created by the privileged daemon…
15. A method comprising: 



determining, via a privileged daemon executed by at least one computing device, at least one right for processing of authorization procedures by an authorization system; 
creating, via the privileged daemon, a copy of the at least one right; modifying, via the privileged daemon, the at least one right to generate at least one customized right for processing of the authorization procedures; 


receiving, via the authorization system executed by the at least one computing device, a request associated with a particular file; 


determining that a policy associated with the at least one customized right specifies that at least one rule should be applied to authorize the at least one customized right for the request; and 




determining whether to authorize the at least one customized right for the request by applying the at least one rule.
1. A computer-implemented method for controlling privileged operations on a client computer system having an operating system defining a kernel space, the steps comprising…

5. The computer-implemented method of claim 1, wherein the one or more customized mechanism rights are created via the following steps:
obtaining a list of one or more regular rights;
copying the one or more regular rights to create one or more copied rights;
renaming the one or more copied rights to create one or more renamed rights, the one or more renamed rights preserve a function of the one or more regular rights; and modifying the one or more regular rights by applying at least one modification to create the one or more customized mechanism rights.

1. …checking a policy, by the privileged daemon, and determining, based on the policy, whether at least one applied rule is applicable;
if the at least one applied rule is applicable, initializing, by the privileged daemon, a launcher module with at least one parameter identifying a target application…


1. …receiving, by an authorization subsystem and from the running application, a request to perform the one or more checks on the one or more authorization rights, wherein the one or more authorization rights comprise one or more customized mechanism rights created by the privileged daemon…


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russinovich (US 2007/0199068 A1) in view of “RootGuard: Protecting Rooted Android Phones,” hereinafter “RootGuard.”
Regarding claim 1, Russinovich discloses: A method comprising: determining, via a daemon (Remote Agent—e.g., 210 in FIG. 2 of Russinovich) executed by at least one computing device (Client—e.g., 204 in FIG. 2 of Russinovich), at least one right for processing of authorization procedures by an authorization system; 
Refer to at least 218 in FIG 2 and [0023]-[0024] of Russinovich with respect to the remote agent having access to configuration data, configuration information, privilege information, and/or execution role information.
creating, via the daemon, a copy of the at least one right; 
Refer to at least [0024] and [0034]-[0036] of Russinovich with respect to having an updatable local copy of the configuration data, configuration information, privilege information, and/or execution role information.
modifying, via the daemon, the at least one right to generate at least one customized right for processing of the authorization procedures; 
Refer to at least [0046]-[0047] and [0051]-[0052] of Russinovich with respect to modifying a token and privileges for a process.
receiving, via the authorization system (Driver—e.g., 206 in FIG. 2 of Russinovich) executed by the at least one computing device, [process execution]; determining, via the authorization system, a property [associated with the process execution]; and determining, via the authorization system, whether to authorize the [process execution] based on the at least one customized right and the property.
Refer to at least the abstract, [0016], [0025], and [0032]-[0055] of Russinovich with respect to the driver intercepting the process and authorizing it based on the modified token and privileges. 
Although Russinovich discusses analysis of process activity (e.g., [0089] of Russinovich), it does not appear to fully specify: receiving a call to perform a particular operation associated with a particular file; determining a property associated with the particular file; determining whether to authorize the call to perform the particular operation. It is further not clear hwther the driver/remote agent of Russinovich are privileged. However, Russinovich in view of RootGuard discloses: privileged daemon;
Refer to at least FIG. 2 and the first paragraph on page 34 of RootGuard with respect to a root-privileged daemon / kernel level components. 
receiving a call to perform a particular operation associated with a particular file; determining a property associated with the particular file; determining whether to authorize the call to perform the particular operation.
Refer to at least pages 35-37 of RootGuard, starting at “ROOTGUARD” and up to “Manipulating process memory.” RootGuard provides for fine-grain control of operations and calls based on policy which may be associated with, e.g., file browsing and access to data. 
The teachings of Russinovich and RootGuard both relate to customized policy for authorizing processes, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Russinovich to further include higher level components and additional operation/call monitoring for at least the purpose of increasing security: i.e., improving the security of the driver/remote agent from other processes, and improving system security by increasing the scope of monitoring for malicious actions. 

Regarding claim 2, Russinovich-RootGuard discloses: The method of claim 1, wherein the at least one customized right is associated with a policy, the method further comprising: determining that the policy specifies that at least one rule should be applied to authorize the at least one customized right; and determining whether to authorize the at least one customized right by applying the at least one rule.
Refer to at least [0018], [0023], and [0028] of Russinovich with respect to configuration data, configuration information, privilege information, and/or execution role information.
Refer to at least pages 36-37 of RootGuard, from “Default policies” to “Manipulating process memory” with respect to monitoring and customized privileges.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 3, Russinovich-RootGuard discloses: The method of claim 1, wherein the at least one customized right is associated with a policy, the method further comprising: determining that the policy does not specify a rule to apply to authorize the at least one customized right; retrieving a client user identifier; determining whether the client user identifier corresponds to a root user and the at least one customized right allows root; and if the client user identifier corresponds to root user and the at least one customized right allows root, authorizing the at least one customized right.
Refer to at least [0018], [0023], and [0028] of Russinovich with respect to configuration data, configuration information, privilege information, and/or execution role information. Further with respect to a user identifier.
Refer to at least [0056]-[0077] of Russinovich, wherein applicable policy is not found. An administrator is requested to resolve the authorization. 

Regarding claim 4, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to RootGuard—e.g., “ROOTGUARD” on page 35; the obviousness rationale).
Regarding claim 5, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to RootGuard—e.g., “Mounting system partitions” on page 37; the obviousness rationale).

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to RootGuard—e.g., FIG. 2 and 3; the obviousness rationale).

Regarding independent claim 9, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., refer to the citations and obviousness rationale).

Regarding claims 10-12, they are rejected for substantially the same reasons as claim 9 above (i.e., the citations to RootGuard—e.g., “ROOTGUARD” on page 35, “Security Server” on page 36, and the left column of page 37; the obviousness rationale).

Regarding claim 13, it is rejected for substantially the same reasons as claim 8 above (i.e., the citations to RootGuard—e.g., FIG. 2 and 3; the obviousness rationale).

Regarding claim 14, Russinovich-RootGuard discloses: The system of claim 9, wherein the privileged daemon is further configured to further comprising at least one second computing device configured to: generate a list of a plurality of rights to be modified comprising the at least one right; and modify each of the plurality of rights in the list to generate a plurality of customized rights for processing of the authorization procedures, the plurality of customized rights comprising the at least one customized right.
Refer to at least FIG. 3A-B, FIG. 4A-B, [0028], and [0046]-[0052] of Russinovich with respect to creating and modifying roles. 
Refer to at least “Policy storage database” and “Default policies” on pages 35-36 of RootGuard with respect to customizing privileges for applications. 
This claim would have been obvious for substantially the same reasons as claim 9 above.

Regarding independent claim 15, it is substantially similar to elements of independent claim 1 and dependent claim 2 above, and is therefore likewise rejected (i.e., refer to the citations and obviousness rationale).
Regarding claim 17, it is rejected for substantially the same reasons as claim 15 above (e.g., [0031]-[0055] of Russinovich).

Regarding claim 18, Russinovich-RootGuard discloses: The method of claim 15, further comprising: determining that the at least one rule specifies a requirement of user input; and launching a message module to display a message in order to retrieve the user input required by the at least one rule.
Refer to at least the first 3 bullet points on page 37 of RootGuard with respect to asking for user permission. 
This claim would have been obvious for substantially the same reasons as claim 15 above.

Regarding claim 19, Russinovich-RootGuard discloses: The method of claim 15, further comprising: locating, via the privileged daemon, the at least one rule for the at least one customized right; providing, via the privileged daemon, a success status notification to the authorization system; and authorizing, by the authorization system, the request associated with the particular file.
Refer to at least [0025] of Russinovich with respect to the remote agent performing analysis of the configuration information and providing a result to the driver for authorization.

Regarding claim 20, Russinovich-RootGuard discloses: The method of claim 15, wherein determining that the policy associated with the at least one customized right specifies that the at least one rule should be applied further comprises: checking, via the privileged daemon, the policy to determine, based on the policy, whether the at least one rule is applicable; if the at least one rule is applicable, initializing, via the privileged daemon, a launcher module with at least one parameter identifying the particular file; and launching the particular file, by the launcher module, with root-user privilege.
Refer to at least the abstract and [0083] of Russinovich with respect to authorization for application installation/launch. 
Refer to at least pages 36-37 of RootGuard with respect to policy and installation.
This claim would have been obvious for substantially the same reasons as claim 15 above.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russinovich-RootGuard as applied to claims 1-5, 8-15, and 17-20 above, and further in view of “Authorization Plug-in Reference,” hereinafter “Apple.”
Regarding claim 6, Russinovich-RootGuard does not disclose: wherein the at least one customized right comprises at least one customized mechanism right. However, Russinovich-RootGuard in view of Apple discloses: wherein the at least one customized right comprises at least one customized mechanism right. 
Refer to at least page 18 of Apple with respect to policy associated with application mechanisms. 
The teachings of Apple refer to an authorization engine and policy and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Russinovich-RootGuard to further include support for Apple’s operating system because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.	

Regarding claim 7, Russinovich-RootGuard-Apple discloses: The method of claim 1, wherein the call to perform the particular operation is received via a MechanismInvoke callback function.
Refer to at least pages 18 and 23 of Apple with respect to MechanismInvoke.
This claim would have been obvious for substantially the same reasons as claim 7 above.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russinovich-RootGuard as applied to claims 1-5, 8-15, and 17-20 above, and further in view of Bowman (US 2010/0235907 A1).
Regarding claim 16, Russinovich-RootGuard does not specify: further comprising: storing, in a cache, an authorization result of the determination of whether to authorize the at least one customized right for the request; receiving, via the authorization system, a second request associated with the particular file; determining that the authorization result is stored in the cache; and determining whether to authorize the second request according to the authorization result from the cache. However, it is generally well known in the art to cache authorization decisions for quick retrieval on subsequent same requests. For instance, Russinovich-RootGuard in view of Bowman discloses: further comprising: storing, in a cache, an authorization result of the determination of whether to authorize the at least one customized right for the request; receiving, via the authorization system, a second request associated with the particular file; determining that the authorization result is stored in the cache; and determining whether to authorize the second request according to the authorization result from the cache. 
Refer to at least FIG. 5 and [0041] of Bowman with respect to an authorization decision cache. 
The teachings of Russinovich-RootGuard and Bowman concern authorization decisions, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Russinovich-RootGuard to further include an authorization decisions cache for at least the purpose of improving efficiency by quickly retrieving known decisions without additional processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432